EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 2
Claim 1, line 5		replace “(-O-) and substituted” with “(-O-) or unsubstituted”

Page 3
Claim 1, line 4		replace “and aryloxy” with “or aryloxy”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13 are allowed.
The present invention is drawn to a catalyst for olefin polymerization containing a metla complex represented by general formula (C1), shown below, left, wherein Mis Pd, X is a P or As atom, Y is a divalent group selected from a (un)substituted methylene group, (un)substituted imino group, or a (un)substituted silylene group, and wherein at least one of R6 and R7 represents a tertiary alkyl group represented by general formula (2), shown below right.

         
    PNG
    media_image1.png
    78
    244
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    87
    247
    media_image2.png
    Greyscale


	Another embodiment of the invention is a production method comprising conducting polymerization in the presence of the metal complex as a polymerization catalyst for producing polyethylene, a copolymer of ethylene and an olefin having a polar group, or a copolymer of ethylene, an olefin having a polar group, and another monomer.

Subject of claims is patentably distinct over the closest reference, Johnson et al. (US 6,897,275).  Prior art discloses a nickel complex, shown below, corresponding to claimed metal complex (C1) in which X is phosphorus, Y is methylene, and R6 and R7 are t-butyl. 

                                  
    PNG
    media_image3.png
    99
    193
    media_image3.png
    Greyscale

Inventive compound forms a polymerization catalyst when activated with a suitable activator, and the catalyst is used to prepare copolymer of ethylene with polar monomers such as acrylates and allyl acetone, CH2=CHCH2CH2COCH3.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 18, 2022